Case 1:19-cv-00715-LO-IDD Document 150 Filed 12/06/19 Page 1 of 2 PageID# 1171




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                          Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of December, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, and caused true and correct copies

of the foregoing to be served upon the following Defendants.



       Ali Toy                                    Sibel Toy
       5007 Falcon Hollow Road                    5007 Falcon Hollow Road
       McKinney, TX 75072                         McKinney, TX 75072

       Kyle Jackson
       163 Clapboard Ridge Road
       Danbury, CT 06811
Case 1:19-cv-00715-LO-IDD Document 150 Filed 12/06/19 Page 2 of 2 PageID# 1172




Date: December 6, 2019                /s/ Monica Riva Talley
                                     Monica Riva Talley (VSB No. 41840)
                                     Byron Pickard (VSB No. 47286)
                                     Dennies Varughese, Pharm.D. (pro hac vice)
                                     Nirav N. Desai (VSB. No. 72887)
                                     Nicholas J. Nowak (pro hac vice)
                                     Daniel S. Block (pro hac vice)
                                     STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                     1100 New York Ave., N.W., Suite 600
                                     Washington, DC 20005-3934
                                     Telephone No.: (202) 371-2600
                                     Facsimile No.: (202) 371-2540
                                     mtalley@sternekessler.com
                                     bpickard@sternekessler.com
                                     dvarughe@sternekessler.com
                                     ndesai@sternekessler.com
                                     nnowak@sternekessler.com
                                     dblock@sternekessler.com

                                    Attorneys for Plaintiff




                                      2
